          Case 1:19-cv-01921-TFH Document 16 Filed 02/20/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                    )
  KASSEM HEJEIJ,                                    )
                                                    )
                  Plaintiff,                        )
                                                    )
          v.                                        )
                                                    ) Civil Action No. 1:19-01921 (TFH)
  ANDREA M. GACKI, et al.,                          )
                                                    )
                  Defendants.                       )
                                                    )
                                                    )

   PLAINTIFF’S MOTION FOR LEAVE TO FILE UNDER SEAL A MOTION TO
 REDACT CERTAIN INFORMATION CONTAINED IN THE JOINT APPENDIX AND
   IN THE PARTIES’ RESPECTIVE BRIEFINGS ON THE PENDING MOTIONS

       Pursuant to Fed. R. Civ. P. 7 and LCvR 5.1(h)(1) and LCvR 7, Plaintiff Kassem Hejeij

respectfully moves this Court for the entry of an Order granting Plaintiff the right to file under seal

a Motion to Redact Certain Information Contained in the Joint Appendix and in the Parties’

Respective Briefings on the Pending Motions.

       By means of the Motion to Redact Certain Information Contained in the Joint Appendix

and in the Parties’ Respective Briefings on the Pending Motions, Plaintiff seeks an order redacting

certain information contained in the administrative record and in the parties’ respective briefings

on the pending Motion to Dismiss or, in the Alternative, for Summary Judgment, ECF No. 8, and

Cross-Motion for Summary Judgment, ECF No. 9. Plaintiff is requesting this relief in order to

secure his substantial interests in securing his physical well-being, which he fears will be placed

at serious risk should certain information in the administrative record be disclosed to the public.

In order to vindicate these interests, Plaintiff’s proposed motion identifies how the disclosure of

certain information may lead to threats on his life and physical well-being. Public disclosure of the
          Case 1:19-cv-01921-TFH Document 16 Filed 02/20/20 Page 2 of 2



proposed motion, in turn, would pose the same risks. The D.C. Circuit noted in United States v.

Hubbard, 650 F.2d 293 (D.C. Cir. 1980) that “it would be ironic indeed if one [who contests the

invasion of privacy caused by the disclosure of certain information] were always required to

acquiesce in a substantial invasion of those interests simply to vindicate them.” Hubbard, 650 F.2d

at 321. It is likewise the case here, as public disclosure of Plaintiff’s Motion to Redact Certain

Information Contained in the Joint Appendix and in the Parties’ Respective Briefings on the

Pending Motions would necessarily disclose matters that Plaintiff moves this Court to seal or

otherwise redact. For this reason, Plaintiff respectfully moves this Court to enter an order granting

Plaintiff the right to file under seal the attached motion.

       Consistent with LCvR 7(m), Plaintiff has conferred with counsel with Defendants

regarding this motion, and Defendants have stated that they do not take a position on this motion.

A proposed order is attached.



February 20, 2019                                             /s/ Erich C. Ferrari
                                                              Erich C. Ferrari, Esq.
                                                              FERRARI & ASSOCIATES, P.C.
                                                              1455 Pennsylvania Avenue, NW
                                                              Suite 400
                                                              Washington, D.C. 20004
                                                              Telephone: (202) 280-6370
                                                              Fax: (877) 448-4885
                                                              Email: ferrari@falawpc.com
                                                              D.C. Bar No. 978253

                                                              Attorney for Kassem Hejeij




                                                   2
